BRYSON, J.,
specially concurring.
I concur in the majority opinion because in this case the defendant’s testimony of how the crime was committed or what his acts consisted of specifically denies that he entered the Redfern dwelling. Defendant claims the mythical witness, Johnson, entered the dwelling.
When a defendant charged with burglary testifies he was not in the dwelling, that denial frames the question posed by the indictment for the jury’s decision because one of the necessary elements of the crime of Burglary in the First Degree is that “he enters or remains unlawfully in a [dwelling] with intent to commit a crime therein.” ORS 164.215(1).
If the defendant was not in the dwelling, justice would demand that he be acquitted of the crime for which he is charged; not that he be found guilty of some other crime because the state did not so charge him nor could the state request that the jury be instructed that he be found guilty of some other crime, such as Theft by Receiving. ORS 164.095.
If the state requested that the jury also be instructed on the crime of Theft in the Second Degree by Receiving, ORS 164.015(5), as requested by the defendant, and the jury returned a guilty verdict on that instruction, the. defendant could assert that he was found guilty of a crime of which he was not indicted and therefore had no notice and no opportunity to properly consent. See Kelly v. United States, 370 F2d 227, 229 (DC Cir 1966), cert. denied 388 US 913, 87 S Ct 2127, 18 L Ed 2d 1355 (1967). Thus the state would be placed in an impossible position.
*843ORS 164.025 provides for the consolidation of certain theft offenses. ORS 164.035 specifically provides for certain defenses to the crime of theft. This is another sound reason why the state could not request an instruction that the jury might find a defendant guilty of Theft in the Second Degree by Receiving when the indictment charged Burglary in the First Degree.
If we accepted the defendant’s contention in this case, that he may ask that the jury be instructed on any other crime for which he might conjure up facts, trial courts would find themselves in a state of confusion and interminable lengthy trials leaving the jury in a state of wonderment. For these reasons I concur in the majority opinion.